Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Relative to claim 1, the prior art disclose:
A dynamic storage device, comprising: 
a central control system; 
at least one storage area having a plurality of power carrying and moving devices, the central control system controls the direction and predetermined stop positions for each in the plurality of power carrying and moving devices; 
each power carrying and moving device comprises a predetermined number of storage locations within the at least one storage area, the central control system dynamically assigns a carrier group to one of the storage locations; 
each storage location is recorded by the central control system;  
the carrier group is formed by stacking a predetermined number of carriers, each carrier carrying at least one object, and each carrier comprising a Radio Frequency Identification (RFID) tag attached thereto, the RFID tag having tag information that can be written and read repeatedly, and the tag information records object data of the carrier; 
a carrier detection device, installed in the at least one storage area and configured to detect whether or not the storage locations have a carrier group assigned 
the carrier detection device reads and sends tag information of each carrier in the carrier group to the central control system; and 
the central control system records the tag information of each carrier in the carrier group and associates the tag information with the storage locations; 
a power transmission device configured to communicate with the plurality of power carrying and moving devices, the power transmission device is controlled by the central control system to move and to stop;  
the power transmission device and each in the plurality of power carrying and moving devices control the carrier group to enter into or move out of a storage location that has been specified by the central control system; 
at least one gate configured to communicate with the power transmission device;
the at least one gate moves a carrier group disposed at the gate out of the at least one storage area, or into the at least one storage area;  
the at least one gate comprises a gate detection device, and the gate detection device detects, for each gate, whether or not a carrier group is present, the quantity of carriers contained in the carrier group, and tag information of each carrier in the carrier group, and sends the detection results to the central control system; 
at least one temporary storage area configured to communicate with the at least one gate, the at least one temporary storage area being further configured to receive a carrier group from the at least one gate, and the at least one temporary storage area is configured to have a quantity of carriers less than a predetermined value; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655